                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



UNITED STATES OF AMERICA


       V.                                                   Case No. 2;18-cr-130


PAUL L. MEISNER, II                                         JUDGE ALGENON L. MARBLEY


               Defendant.



                                             ORDER


       This matter came before the Court on the Defendant's Motion to Continue Sentencing.

Counsel for Defendant has indicated to this Court that there are matters that still need to be

resolved before the parties can be ready for sentencing. Counsel for Defendant further indicates

that the United States does not oppose this request.

       Therefore, for good cause shown, this Motion is GRANTED, This Court hereby

continues the sentencing date in this matter, previously scheduled for July 19, 2019. The parties

will receive notice of the new sentencing date forthwith.


       IT IS SO ORDERED.


                                                               s/Aleenon L. Marblcv
                                                               ALGENON L. MARBLEY
                                                               United States District Judge

Dated: July 12,2019
